PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/593,583
Filing Date: 4 Oct 2019
Appellant(s): NINAN, Ajit



__________________
Charles L. Hamilton
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 21 July 2021 (hereinafter “the Appeal Brief”) appealing from the Office Action dated 21 December 2020 (hereinafter “the Office Action”).
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 21 December 2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
On pages 12-18 of the Appeal Brief, Appellant asserts that the combination of Kikuchi, Borrowman, Payton, Oh, and Oksman does not teach or suggest: 
“wherein the maximum of the first size of the Type 1 parameter ASCII segment is less than the maximum of the second size of the Type 2 residual segment,” 
as required by independent claims 1 and 10. This is the only feature of the independent claims for which Appellant submits arguments for patentability. The Examiner disagrees with Appellant’s position for at least the following reasons. 
In support of the above assertion, Appellant alleges that the applied references do not suggest the specific claimed relationship between the maximum size of the Type 1 segment and the maximum size of the Type 2 segment. However, the KSR rationale upon which the rejection relies is not rationale G (“teaching, suggestion, or motivation in the prior art”; See MPEP § 2141(III)), as Appellant’s argument appears to imply. Rather, KSR rationale E “obvious to try” supports the Examiner’s legal conclusion of obviousness. That is, the claimed relationship between the maximum sizes of the respective data segments would have been obvious to try. 
According to MPEP § 2143(I)(E),
“To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.”

Initially, it is noted that a suggestion of the proposed modification in the prior art is not required to support an “obvious to try” rationale. Moreover, the Office Action articulates each of the above requirements, as briefly summarized here.
Figs. 1A-E of Kikuchi disclose a Type 1 parameter segment (LDR metadata) and a Type 2 residual segment (HDR information). Appellant does not dispute the Examiner’s interpretation of these features reading on the claimed Type 1 and Type 2 segments. Oksman discloses that it was well known within the data transmission arts to vary the maximum length of a payload portion of a data unit according to the type of unit, thus highlighting such a design need in the art for varying the maximum length of unit payloads depending on the type of unit ([0068]). Accordingly, at least for the reasons detailed in the Office Action at pages 4 and 9-10, Kikuchi’s Type 1 and Type 2 segments as modified by Oksman’s teaching of varying the maximum length of payload portions of different data units according to the types of units can yield a predictable result of the maximum size of the Type 1 parameter segment being different from the maximum size of the Type 2 residual segment.
Although the references do not expressly disclose that the first maximum size is less than the second maximum size, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kikuchi’s segments such that the because such a modification would have been obvious to try. 
In particular, there are a finite number of predictable possibilities for describing the relationship between the maximum sizes of the claimed segments. Importantly, the limitation at issue describes a relative relationship (“less than”) between two things, not a specific relationship, as Appellant contends. This distinction is notable because only a finite number of possibilities exist for describing any relative size relationship between two things: 1) the first is larger, 2) the second is larger, or 3) they are the same size. Since, in the combination of Kikuchi and Oksman, the maximum sizes of the segments are different given their different types, only two finite possibilities exist: 1) the maximum size of the Type 1 segment is larger than the maximum size of the Type 2 segment, and 2) the maximum size of the Type 1 segment is less than the maximum size of the Type 2 segment, as claimed. One of ordinary skill in the art could have pursued either possibility with a reasonable expectation of success by adjusting mere lines of software programming code. 
Therefore, it would have been obvious to try to modify the maximum sizes of Kikuchi’s Type 1 and Type 2 segments such that the maximum size of the Type 1 segment is less than the maximum size of the Type 2 segment, as claimed, since there are a finite number of identified, predictable potential solutions to the recognized need, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 
Accordingly, the Examiner disagrees with Appellant’s argument that a lack of suggestion of the claimed relationship in the prior art renders the independent claims non-obvious (pages 12-15 of the Appeal Brief) because the claimed relationship would have been obvious to try.
 2143(I)(E) for supporting an “obvious to try” rationale. Appellant only challenges the Examiner’s reasoning for one of the requirements – namely, the finding that there had been a finite number of identified, predictable potential solutions. Specifically, Appellant argues that the Office Action is using impermissible hindsight to constrain the set of potential solutions (page 16 of the Appeal Brief). The Examiner disagrees.
In support of the hindsight argument, Appellant asserts that the claim limitation at issue includes three elements: 1) that size is the relevant element in the segment, 2) that maximum size is the relevant sub-element of the size of the segments, and 3) that the maximum size of the Type 1 segment is less than the maximum size of the Type 2 segment. Appellant alleges that the Office Action only addresses the third element. 
However, the case law cited by Appellant to support this conclusion (Ortho-McNeil Pharm, Inc. v. Mylan Labs, Inc.) states that: “[i]n order for a modification to have been obvious to try, a person of ordinary skill must have an apparent reason to choose the particular element for modification” (page 17 of the Appeal Brief; emphasis added). Even assuming arguendo that the claim limitation contains all three elements noted by Appellant, the only element chosen for modification by the Examiner is the relative relationship between maximum sizes. Indeed, the Office Action does not propose modification of the size of the elements in the claimed segments. In the rejection, the maximum sizes are being modified only insofar as the relative relationship between the two is affected. 
Furthermore, Oksman explicitly discloses varying the maximum length of a payload portion of data units according to type of unit ([0068]). Therefore, it is the prior art that provides a reason for selecting the maximum sizes of the claimed segments as the element for modification, not Appellant’s own disclosure. Accordingly, the Examiner disagrees with Appellant’s argument that there is no apparent reason why one of ordinary skill in the art would have selected this particular element from among the many attributes of a data segment for modification. 
Appellant has failed to prove that the Office Action’s finding that there had been a finite number of identified, predictable potential solutions is constrained by impermissible hindsight. As such, Appellant has failed to overcome the finding that there had been a finite number of identified, predictable potential solutions. Additionally, Appellant has failed to overcome the finding of a recognized need in the art or the finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Accordingly, Appellants have failed to overcome the “obvious to try” rationale upon which the Examiner relies to reject the limitation in question.

For the above reasons, it is believed that the rejections should be sustained.

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.





/SEAN M CONNER/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        
Conferees:
/KIM Y VU/Supervisory Patent Examiner, Art Unit 2663

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661